People ex rel. Brown v Schiraldi (2021 NY Slip Op 04650)





People ex rel. Brown v Schiraldi


2021 NY Slip Op 04650


Decided on August 5, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
VALERIE BRATHWAITE NELSON
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2021-05429

[*1]The People of the State of New York, ex rel. Damien M. Brown, on behalf of Paul Morant, petitioner, 
vVincent Schiraldi, etc., respondent.


Damien M. Brown, Brooklyn, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Aaron M. Spurlock of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Paul Morant upon his own recognizance or for bail reduction upon Queens County Indictment No. 4904/1995.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., BRATHWAITE NELSON, GENOVESI and FORD, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court